Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Emanuel Taylor appeals the district court’s order dismissing his complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)® (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Obama, No. 2:09-cv-00254-RAJ-JEB (E.D. Va. June 3, 2009). We also deny as moot Taylor’s motions to expedite and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.